Citation Nr: 0633932	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
schizophrenia.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO reopened the 
veteran's claim of service connection for schizophrenia, but 
then issued a denial on the merits.  The RO also denied the 
veteran's claims seeking entitlement to service connection 
for bilateral hearing loss and hepatitis C.

The Board notes that while the October 2004 rating decision 
apparently reopened the veteran's service connection claim 
for schizophrenia, the December 2004 Statement of the Case 
(SOC) characterized the decision as a continued denial based 
on the failure of the appellant to submit new and material 
evidence.  Regardless of whether the RO actually reopened the 
claim or not, the Board is legally bound to decide the 
threshold issue of whether the veteran has submitted new and 
material evidence to reopen his claim before it can address 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
characterized the veteran's schizophrenia claim accordingly. 

The veteran testified at a Travel Board hearing in October 
2005.  A transcript of the hearing has been associated with 
the claims folder.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In December 1993, the RO determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim for service connection for schizophrenia.

2.  Evidence regarding the veteran's schizophrenia, submitted 
subsequent to the December 1993 decision, is either 
cumulative and redundant, or does not relate to an 
unestablished fact necessary to substantiate his claim.

3.  The veteran was not diagnosed with or treated for 
hepatitis C in service.


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision is final as to the claim 
of service connection for schizophrenia.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2006).

2.  New and material evidence to reopen the veteran's claim 
for service connection for schizophrenia has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in an April 2004 letter, prior to the initial 
decision on the claim in October 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran of both the evidence needed to reopen 
his claim of service connection for schizophrenia and the 
evidence needed to establish service connection for his 
claimed disabilities.  In regard to reopening his 
schizophrenia claim, the veteran was instructed that "new 
and material" evidence must be submitted showing that his 
schizophrenia was either incurred in service or aggravated by 
his service.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006) (VA must look at the bases for the denial in the prior 
decision and respond with notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  The letter informed 
the veteran that "new" evidence is evidence not previously 
considered or evidence that is not merely cumulative, while 
"material" evidence is evidence relevant to the issue of 
service connection.  Although the letter did not provide the 
specific regulatory definition of "material," which 
requires that such evidence "relate[] to an unestablished 
fact necessary to substantiate the claim," 38 C.F.R. 
§ 3.156(a), the veteran was specifically informed that in his 
case, he must submit evidence of either in-service incurrence 
or aggravation.  Therefore, the letter's failure to include 
the exact regulatory language did not prejudice the veteran.  
Cf. Kent, 20 Vet. App. at 14-15 (finding compliant a notice 
letter which conveyed the "essence of what would be material 
evidence...").

In regard to substantiating service connection claims, the 
letter informed the veteran that the evidence must show three 
things: (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit new and 
material evidence, such as medical records or opinions, 
showing the in-service incurrence or aggravation of his 
schizophrenia.  In regard to his service connection claims, 
the letter directed the veteran to provide the following: a 
completed Risk Factors for Hepatitis questionnaire; the dates 
and places of medical treatment received both in-service and 
at VA facilities; medical evidence from hospitals, clinics, 
and private physicians of treatment since military service; 
lay statements, including those from fellow soldiers, 
regarding observable symptomatology; medical evidence of 
current disability; a medical opinion showing an etiological 
relationship between the disability and military service; and 
sufficient identifying information about records the veteran 
believes are relevant to his claims, including VA and private 
medical treatment records, so that VA can obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain his 
service medical records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the veteran told VA about; and that 
it would provide him with a medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  The RO also informed the veteran 
that it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence, to inform the RO of "any other" evidence that 
might support his claim, and the RO told him, "It's still 
your responsibility to support your claim with appropriate 
evidence."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen and his claims for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that no new and 
material evidence has been submitted to reopen the veteran's 
schizophrenia claim, and the preponderance of the evidence is 
against the appellant's service connection claim for 
hepatitis C, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  A medical examination or opinion is not needed to 
decide the hepatitis C service connection claim as the 
evidence of record does not establish the treatment or 
diagnosis of the disease during service, nor a related in-
service event or injury, and VA is not obligated to provide 
medical examinations in the context of a claim to reopen 
unless new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Analysis

I.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
schizophrenia.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's October 2004 
decision that denied service connection for schizophrenia.  
The last "final" denial of the claim that took place prior 
to October 2004 was in December 1993, when the RO issued a 
rating decision denying the veteran's request to reopen the 
claim due to the absence of new and material evidence 
establishing in-service incurrence or aggravation of the 
veteran's diagnosed schizophrenia.  The veteran did not file 
a notice of disagreement (NOD) with that decision, and it 
became final pursuant to 38 U.S.C.A. § 7105(c).  Accordingly, 
the Board must determine whether the veteran has submitted 
any new and material evidence since December 1993 that would 
allow the reopening of his claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The evidence of record associated with the claims folder 
subsequent to the December 1993 rating decision consists of 
treatment records from the Pittsburgh VA Medical Center 
(VAMC) system, dated July 2003 to November 2004, and the 
transcript of the veteran's testimony before the Board in 
October 2005.  The VAMC records describe current and ongoing 
treatment for the veteran's diagnosed schizophrenia, but do 
not address the onset of the disorder, nor mention his 
military service in regard to causation or aggravation.  
Therefore, the Board finds these records to be cumulative and 
redundant of records previously submitted in May and December 
1993 from St. Francis Medical Center and Braddock Medical 
Center, which already established ongoing treatment for 
schizophrenia.

The veteran's October 2005 testimony is also cumulative and 
redundant of evidence submitted prior to the December 1993 
rating decision.  Before the Board, the veteran testified 
that his schizophrenia was directly incurred during active 
service and was not a pre-existing condition requiring 
evidence of service aggravation.  The veteran explained that 
a psychiatric hospitalization prior to his entry into service 
was related to a drug overdose, and he had not been diagnosed 
with schizophrenia at that time.  This pre-service 
hospitalization was noted by the RO in August 1979 when it 
denied the veteran's original service connection claim on the 
grounds that his disorder pre-existed his service.  The Board 
finds that the veteran's testimony is not new and is merely 
cumulative as he made similar statements in his March 1986 
claim to reopen, writing that his psychiatric treatment prior 
to service was for drug abuse, not a nervous condition.  
Records received in May 1993 from Braddock Medical Center, 
dated December 1992, also relate the veteran's reported 
account of a hospitalization due to amphetamine overdose in 
1971, and this issue was considered by the RO in its December 
1993 rating decision.

Accordingly, the Board finds that the evidence associated 
with the claims folder subsequent to the RO's December 1993 
rating decision is cumulative and redundant of evidence 
previously submitted.  As evidence that is both new and 
material has not been provided, the veteran's request to 
reopen his claim of service connection for schizophrenia must 
be denied.

II.  Entitlement to service connection for hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
After a careful consideration of the evidence, the Board 
finds that the preponderance of the evidence weighs against 
granting the veteran's claim for service connection for 
hepatitis C.  Service medical records are negative for the 
treatment or diagnosis of the disorder and do not indicate 
that the veteran received any blood transfusions during 
service.  In his testimony before the Board in October 2005, 
the veteran described an incident during basic training at 
Fort Jackson, South Carolina, in which the bathroom he used 
was cordoned-off and "powdered" down.  According to the 
veteran, he and other soldiers then received medical 
examinations and were asked several questions.  The veteran 
could not remember why the bathroom was closed, the purpose 
of the subsequent medical examination, or the nature of the 
questions he was asked.  His service medical records contain 
no notation of such an event.

The Board also notes the lack of evidence establishing 
chronicity following the veteran's discharge in January 1979.  
The only medical evidence of record regarding hepatitis C is 
an active problem list from the Pittsburgh VAMC which 
indicates treatment for the disorder in January of 2000.  The 
veteran was provided a Risk Factors for Hepatitis 
questionnaire with his notice letter in April 2004, but there 
is no indication that he completed the form and returned it 
to the RO.  At his Travel Board hearing, the veteran did 
testify to being diagnosed with the disease in 1990.  
However, even if the Board were to concede that the veteran 
was diagnosed with hepatitis C in 1990, that diagnosis was 
provided 11 years after the veteran's discharge from service.  
The Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's disease 
and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).

While the veteran maintains his current diagnosis of 
hepatitis C resulted from his military service, as a 
layperson he is not qualified to render a medical opinion as 
to causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
294 (1992).  Thus, the Board assigns no weight to his 
contention.  As the competent medical evidence of record does 
not establish the treatment or diagnosis of hepatitis C 
during service, and the 11 year gap in time between the 
veteran's discharge and alleged initial diagnosis weighs 
against a casual relationship, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board has found that 
the preponderance of the evidence weighs against the 
veteran's claim and therefore, the provisions of § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hepatitis C is denied.


ORDER

1.  New and material evidence not having been submitted, the 
veteran's claim of service connection for schizophrenia is 
not reopened and remains denied.

2.  Entitlement to service connection for hepatitis C is 
denied.


REMAND

The veteran's claim for service connection for bilateral 
hearing loss requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

At his October 2005 Travel Board hearing, the veteran 
testified that he had been exposed to the sound of gunfire 
while practicing on the rifle range during service and since 
then has experienced hearing loss and a loud buzzing in his 
ears.  He also stated that he has been under the care of a VA 
physician who diagnosed his hearing loss and opined that it 
was possibly related to his in-service noise exposure.  The 
veteran did not provide the dates or places of his VA 
treatment, and the VAMC records contained in the claims 
folder, dated July 2003 to November 2004, provide only one 
brief reference regarding a hearing disorder.  An active 
problem list, printed in April 2004 from the Pittsburgh VAMC, 
indicates that the veteran was seen for sensorineural hearing 
loss on July 24, 1997 by provider C.N.

As part of its duty-to-assist, VA must make as many requests 
as are necessary to obtain treatment records from VA medical 
facilities that are relevant to the veteran's claim.  
38 C.F.R. § 3.159(c)(2)-(3).  There is no indication that 
steps were taken to obtain the records regarding the 
veteran's July 1997 VA appointment.  On remand, therefore, a 
request must be made to obtain those records.  The veteran 
should also be requested to provide the dates of the VA 
treatment he referenced at his Travel Board hearing, and he 
should be given another opportunity to identify records of 
any relevant medical treatment, either private or VA related, 
that have not yet been submitted.

If, and only if, evidence is submitted that establishes the 
veteran has a current hearing loss, he should then be 
provided with a VA audiological examination to determine its 
etiology.  VA is obligated to provide a VA examination when 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (a) contains 
competent lay or medical evidence of a current diagnosed 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; and (c) indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  The veteran can credibly testify to noise 
exposure during rifle range practice in service, and his 
testimony of experiencing hearing loss and buzzing since such 
exposure is sufficient to indicate that his alleged hearing 
loss may be associated with service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006).  Therefore, if 
evidence of a current hearing disorder is obtained, the 
veteran will be entitled to a VA examination.
 
Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), discussed above, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs him that a 
disability rating for the award of benefits will be assigned 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating. 

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his alleged disorder, and 
the Board encourages him to take full advantage of this 
opportunity.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.  In particular, the veteran must 
be sent a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating for the 
claims on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should also 
address the division of responsibilities 
between the VA and the veteran for 
obtaining evidence, and it should request 
that the veteran submit "any" evidence 
in his possession that is relevant to his 
claims.

2.  The veteran should be afforded an 
opportunity to identify records of any 
relevant medical treatment, received 
either through private or VA facilities, 
that have not yet been submitted.  He 
should be specifically requested to 
provide the dates and places of the VA 
treatment he received for his alleged 
hearing disorder that he referenced at his 
Travel Board hearing in October 2005.  
Appropriate action must then be taken to 
obtain the identified treatment records, 
including records of the veteran's July 
24, 1997 appointment with VA provider C.N.  
38 C.F.R. § 3.159(c).

3.  If, and only if, records are submitted 
establishing a current hearing loss, the 
veteran should be scheduled for a VA 
audiological examination to address its 
nature and etiology.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.

If the veteran's symptomatology is 
indicative of hearing loss, the examiner 
should include a response to the following 
item:

State a medical opinion as to the 
likelihood (likely, unlikely, at least 
as likely as not) that the veteran's 
hearing loss is the result of exposure 
to acoustic trauma during service, as 
opposed to being due to some other 
factor or factors.  (The term "at 
least as likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

4.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, the examination report must be 
looked at to ensure that it is responsive 
to and in compliance with the directives 
of this remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the veteran's claims for 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


